DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the MJT" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha (US 2015/0249204 as disclosed in previous Office Action).
As for claim 1, Ha discloses in Figs. 1-2 (also see attached Fig. 2) and the related text an integrated circuit, comprising: 
a semiconductor substrate 101; 
an interconnect structure (fig. 2) disposed over the semiconductor substrate 101, the interconnect structure including a plurality of metal layers 109/121/123 stacked over one another within a dielectric structure 120, wherein the plurality of metal layers 109/121/123 include a lower metal layer 109 and an upper metal layer 121/123 disposed over the lower metal layer 109 (fig. 2); 
a bottom electrode 111 disposed over and in electrical contact with the lower metal layer 109;
a magnetic tunneling junction (MTJ) 112/113/114 disposed over an upper surface of bottom electrode 111; 
a top electrode 115 disposed over an upper surface of the MTJ and being in direct electrical contact with a lower surface of the upper metal layer 121/123; and 
a sidewall spacer structure 119 disposed along an outer sidewall of the top electrode and along an outer sidewall of the MTJ, wherein the sidewall spacer structure has an upper portion that extends upwardly beyond an upper surface of the top electrode 115 and into a lower surface of the upper metal layer 121/123, wherein the sidewall spacer structure 119 has outer sidewalls that include a vertical or substantially vertical lower outer sidewall portion and an upper outer sidewall portion, wherein the lower outer sidewall portion meets at an upwardly facing ledge at an outer corner and the upwardly facing ledge meets the upper outer sidewall portion at an inner corner, the upwardly facing ledge being at a height that is higher than the upper surface of the bottom electrode (attached fig. 2).  

    PNG
    media_image1.png
    465
    451
    media_image1.png
    Greyscale


5. 	As for claim 2, Ha discloses the integrated circuit of claim 3, wherein an uppermost surface of the sidewall spacer structure 119 is rounded or tapered (fig. 2).  

6. 	As for claim 3, Ha discloses the integrated circuit of claim 1, further comprising: wherein the sidewall spacer structure 119 has inner upper sidewalls that are separated by a first distance near the top electrode, and has inner lower sidewalls that are spaced apart by a second distance, wherein the second distance is greater than the first distance (fig. 2).  

7. 	As for claim 4, Ha discloses the integrated circuit of claim 1, wherein the upwardly facing ledge is located at a first height, as measured from an upper surface of the semiconductor substrate, and the top electrode 14P20150513US02 / TSMCP599USB115 has an uppermost surface that is located at a second height, as measured from the upper surface of the semiconductor substrate, the first height being less than the second height (attached fig. 2).  

8. 	As for claim 5, Ha discloses the integrated circuit of claim 1, wherein the upwardly facing ledge is located at a first height, as measured from an upper surface of the semiconductor substrate, and the top electrode 115 has a lowermost surface that is located at a second height, as measured from the upper surface of the semiconductor substrate, the first height being greater than the second height (attached fig. 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Jung (US 2012/0175707 as disclosed in previous Office Action).
As for claims 6-7, Ha discloses the integrated circuit of claim 1, except a dielectric liner that conformally overlies outer sidewalls of the sidewall spacer structure and an uppermost surface of the dielectric liner terminates along a sidewall of the sidewall spacer structure. 
Jung teaches in Figs. 2A-2J and the related text a dielectric liner 332/334 that conformally overlies outer sidewalls of the sidewall spacer structure 320 and an uppermost surface of the dielectric liner 332/334 terminates along a sidewall of the sidewall spacer structure 320.  
Ha and Jung are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ha because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ha to include a dielectric liner that conformally overlies outer sidewalls of the sidewall spacer structure and an uppermost surface of the dielectric liner terminates along a sidewall of the sidewall spacer structure as taught by Jung, in order to improve the protection of the memory element and reduce leakage current.

Allowable Subject Matter
Claims 8-15 will be allowable if Applicant overcomes the 35 USC § 112 (b), 2nd paragraph rejection above. 
The following is a statement of reasons for the indication of allowable subject matter:  “a dielectric liner overlying the lower outer sidewall, the ledge, and the upper outer sidewall of the sidewall spacer structure to establish an inner corner and an outer corner in an outer sidewall of the dielectric liner, and terminating at an uppermost dielectric liner surface, the uppermost dielectric liner surface residing below an uppermost surface of the sidewall spacer structure such that the dielectric liner does not cover the uppermost surface of the sidewall spacer structure”, as recited in claim 8.  Claims 9-15 depend on claim 8. 
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: “ an upper metal line disposed over the top electrode and comprising a single layer, the single laver comprising a lower surface comprising a central lower surface region in direct physical and electrical contact with the upper surface of the top electrode and a peripheral lower surface region extending laterally past an outer edge of the sidewall spacer structure, the central lower surface region being level with the peripheral lower surface region.” as recited in claim 16.  Claims 17-20 depend on allowable 16.

Response to Arguments
Applicant's response filed on 06/13/2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pg. 8-9, with respect to the rejection of claim 1 that Ha did not disclose “the upwardly facing ledge being at a height that is higher than upper surface of the bottom electrode” have been fully considered but they are not persuasive in view of the following reasons. 
Fig. 2 (attached) clearly shows that the upwardly facing ledge being at a height that is higher than upper surface of the bottom electrode.  Therefore, Ha still discloses the claimed invention. 
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811